DETAILED ACTION
Status of Application
Claims 13-28 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US 10930230 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.

Claim 13 of pending application
Claim 1 of Patent 10930230 B2

A display device comprising: a first display panel; and a second display panel disposed farther from an observer than the first display panel, wherein an image display region of the second display panel is larger than an image display region of the first display panel, 
the image display region of the second display panel includes an opposed display region facing the image display region of the first display panel in planar view and an extended display region around the opposed display region, 
 the image display region of the second display panel includes an opposed display region facing the image display region of the first display panel in planar view and an extended display region around the opposed display region, the second display panel displays an image identical to an image displayed at an end of the opposed display region in the extended display region, 
and a width of the extended display region is set based on a distance from a surface on an observer side in a glass substrate constituting the first 




Claim 23 of pending application
Claim 11 of Patent 10930230 B2
A display device comprising a first display panel and a second display panel disposed farther from an observer than the first display panel, wherein an image display region of the second display panel is larger than an image display region of the first display panel,
 display device comprising a first display panel and a second display panel disposed farther from an observer than the first display panel, wherein an image display region of the second display panel is larger than an image display region of the first display panel,
wherein the image display region of the second display panel includes an opposed display region facing the image display region 

1 is a width of the extended display region, that n1 is a refractive index of a glass substrate constituting the first display panel on a second display panel side, that n2 is a refractive index of a glass substrate constituting the second display panel on a first display panel side, and that d is a distance from a surface on an observer side in the glass substrate constituting the first display panel on the second display panel side to a surface on an opposite side to the observer side in the glass substrate 
    PNG
    media_image1.png
    102
    290
    media_image1.png
    Greyscale

1 is a width of the extended display region, that n1 is a refractive index of a glass substrate constituting the first display panel on a second display panel side, that n2 is a refractive index of a glass substrate constituting the second display panel on a first display panel side, and that d is a distance from a surface on 

    PNG
    media_image2.png
    82
    171
    media_image2.png
    Greyscale



Claim 14-22 of underlying application are similarly rejected over claims 1-10 of Patent 10930230 B2 respectively.
Claim 24-28 of underlying application are similarly rejected over claims 11-14 of Patent 10930230 B2 respectively.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626